DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The preliminary amendment filed on 04/24/2019 is entered and acknowledged by the Examiner. Claims 1-13 and 15 have been amended. Claim 14 has been canceled. New claim 14 has been added. Claims 1-13 and 15-16 are currently pending in the instant application. 
Priority
Acknowledgment is made of 371 of PCT/EP2016/075682 claim for foreign priority based on 10/25/2016.
Information Disclosure Statement
The information disclosure statements (IDS) filed on 04/24/2019, 03/04/2020, and 07/15/2020 are in compliance with the provisions of 37 CFR 1.97 and have been considered by the examiner. An initialed copy accompanies this Office Action.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-4 and 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the phrase renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting 
Claims 3-4 depend from claim 2 and are indefinite based on their dependencies.  
Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 9 depends on claim 1. Claim 1 recites, in part, “nonaggregated silicon particles having volume-weighted particle size distributions having a diameter percentiles d50 of 3 µm to 7 µm”. However, dependent claim 9 also recites, in part, nonaggregated silicon particles having volume-weighted particle size distributions having a diameter percentiles d50 of 3 µm to 7 µm”. Claim 9 does not further limit claim 1. Applicant may cancel the claim(s), 
Claim 10 recite limitations within a parenthesis. It is unclear whether the limitations are part of the claims or not. Appropriate correction is required. To advance prosecution, the Examiner will assume that the limitations within the parenthesis are part of the instant claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0136986 A1 (hereinafter Scoyer) in view of US 2009/0191465 A1 (hereinafter Hwang).
Regarding claims 1, 8-9, 11, and 15-16, Scoyer discloses a method for manufacturing submicron sized Si (silicon) based powder having an average primary particle size between 20-200 nm wherein the powder has a silicon oxide (SiOx) surface layer comprising a total oxygen content is equal or less than 3% by weight (See Abstract and [0013]). The silicon oxide (SiOx) x) layer is formed on the surface of the Si powder by passivating in a gas stream containing oxygen at a temperature below 1327ºC, below 700ºC, and preferably below 450ºC (See [0017] to [0020] and [0023]). Scoyer discloses that the submicron sized Si (silicon) based powder with a controlled oxygen level at the surface is useful as a negative (anode) electrode in a lithium ion secondary battery as recited in claims 15-16 (See [0021]). Since Scoyer discloses the silicon powder is desirability having an oxygen content of equal or less than 3% by weight based on the total weight of the silicon particle and the oxygen content is controllable (See [0009] and [0021]), it is within the purview of a skilled artisan to formulate a silicon particle having 0.05-0.6 wt% greater than the oxygen content of silicon particle precursor (nonaggregated silicon particles used as reactant) as recited in claim 1.
Scoyer failed to disclose nonaggregated silicon particles having volume-weighted particle size distributions having diameter percentiles d50 of 3-7 µm as recited in claims 1 and 9.    
Hwang discloses an anode for lithium secondary battery comprising silicon particles ranging from submicron size of 
Scoyer is combined with Hwang because they are drawn to a silicon particle-containing anode electrode for lithium secondary battery. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was file to form an oxidize layer on the silicon microparticle of Hwang, as suggested by Scoyer, in order to have a stable passivated powder that will not further oxidize when exposed to air or oxidizing gases while controlling the oxygen content to less than 3 wt%, i.e., 0.05-0.6 wt%, as required in the instant claims (See [0009] of Scoyer). The burden is upon the applicant to prove otherwise. In re Fitzgerald, 205 USPQ 594.
Regarding claim 2, Scoyer discloses that the oxygen content (oxygen-containing gas) can be controlled and is at 3 wt% or less (See [0009] and [0021]). Given the board claimed range of oxygen-containing gas (oxygen content) of 1-100 vol%, it would have been obvious for a skilled artisan to arrive within this range from the disclosure Scoyer because any oxygen content of 
Regarding claims 3-4, Scoyer discloses a passivating step with gas stream containing oxygen at temperature of below 700ºC, and preferably below 450ºC (See [0018]). The temperature of Scoyer overlaps the instant claimed temperature ranges.
Regarding claims 5 and 7, Scoyer discloses a Si (silicon) based precursor (See [0014]), which is a nonaggregated silicon particles used as a reactant as recited in claim 7. Moreover, the claiming of the reactant containing ≤2.0 wt% of oxygen based on the total weight of the nonaggregated silicon particles used as a reactant includes 0 wt% as a lower limit; thus, the Si (silicon) based precursor of Scoyer having no oxygen fulfills the lower limit range of oxygen content recited in claim 5.
Regarding claims 6 and 12, Scoyer discloses that the oxygen surface-containing silicon powders (claimed modified silicon particles) contain 3 wt% or less of oxygen content (See [0009]). The oxygen content suggested by Scoyer is within the claimed range of 0.1-3.0 wt% and 0.2-1.5 wt% of oxygen.
Regarding claim 10, Scoyer discloses that the oxygen surface-containing silicon powders (claimed modified silicon particles) contain a BET surface area of less than 8 m2/g (See Fig. 3, dotted-line, and [0026]). 

In view of the foregoing, the above claims have failed to patentably distinguish over the applied art. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH TUAN NGUYEN whose telephone number is (571)272-8082.  The examiner can normally be reached on M-F 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHANH T NGUYEN/Primary Examiner, Art Unit 1761